Citation Nr: 0939805	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-19 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to April 
1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part denied 
entitlement to service connection for bilateral tinnitus.

The Veteran provided testimony at a Board personal hearing 
before the undersigned in Columbia, South Carolina, in August 
2008.  A transcript of the hearing is of record.  

In October 2008 and May 2009, the Board remanded this case 
for further development.  The issue of entitlement to service 
connection for bilateral tinnitus has been returned to the 
Board for further appellate action.  

In September 2009 the Veteran submitted a waiver of local 
jurisdiction in regard to evidence he submitted directly to 
the Board following the last adjudication of the claim by the 
RO.  The Board has accepted this additional evidence for 
inclusion into the record on appeal.  See 38 C.F.R. § 20.800 
(2009).


FINDING OF FACT

The Veteran did not experience chronic symptoms of tinnitus 
in service; did not experience continuous symptoms of 
tinnitus after service separation; tinnitus was not present 
within one year of the Veteran's discharge from service; and 
the current complaints of tinnitus are not etiologically 
related to service, including to noise exposure in service. 




CONCLUSION OF LAW

Tinnitus was not incurred or aggravated during active duty 
service, and its incurrence or aggravation during service may 
not be presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under the 
VCAA, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. 3.159 has been amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  
  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in September 2006, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  The 
Veteran has substantiated his status as a veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims, 
by the September 2006 letter.  He was also told to submit 
relevant evidence in his possession.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA examination in May 2009 
for his service connection claim.  For the reasons set forth 
above, the Board finds that VA has complied with the VCAA's 
notification and assistance requirements.  The appeal is thus 
ready to be considered on the merits.

Service Connection Laws and Regulations

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system, are presumed to have been incurred in 
service if such manifested to a compensable degree within one 
year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307(a), 3.309(a). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection for Tinnitus

The Veteran asserts that he was exposed to noise during 
service, and that he now has tinnitus as a result of the 
noise exposure in service.  Specifically, he contends that he 
was exposed to noise when tanks and planes passed by the 
building he was working in during active service.  

After a review of the evidence, the Board finds that, while 
the Veteran was exposed to some noise in service, he did not 
experience any significant acoustic trauma and did not 
experience chronic symptoms of tinnitus in service.  His DD-
214 reflects that his military occupational specialty was 
administrative specialist and that he received a marksman 
badge with M-16 rifle bar.  The Veteran's service specialty 
required work in a building as an administrative specialist, 
and did not require regular exposure to gunfire or 
explosives.  The service separation examination report shows 
normal ears and hearing acuity.  In his report of medical 
history completed at the time of service separation, the 
Veteran specifically denied any history or complaints of 
hearing loss or ear trouble.  

The Board also finds that the Veteran did not experience 
continuous symptoms of tinnitus after service separation, 
including that tinnitus was not present within one year of 
the Veteran's discharge from service in April 1983.  In April 
1983, the Veteran filed a claim for VA compensation benefits 
in which he claimed specific disability from service, but did 
not claim service connection for, or even mention, hearing 
loss or tinnitus.  During a VA examination in August 1983, 
the Veteran did not report any ear trouble.  The August 1983 
VA examiner noted that the Veteran's external ears, 
vestibulums, and hearing were normal.  The Veteran first 
claimed service connection for tinnitus in August 2006, 
notably over 23 years after service separation.  The Veteran 
received a VA audiological examination in November 2008 which 
noted that there was no history of tinnitus.  A July 2009 
private treatment note reflects the Veteran's report of 
symptoms of tinnitus that began about 20 years ago, which 
dates to almost six years after his discharge from service.  

While the Veteran is competent to assert continuity of 
symptoms of tinnitus at any time, including in service and 
after service, Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006), the Board finds that in this case the Veteran's 
more recent histories of tinnitus in service and after 
service are outweighed by his own more contemporaneous in-
service denial of symptoms, denial of symptoms soon after 
service in 1983, the absence of any evidence of even 
complaints of tinnitus for 23 years, the filing of a VA 
compensation claim for disabilities that omitted any mention 
of tinnitus, the Veteran's own inconsistent history (in July 
2009) of tinnitus with onset about six years after service 
separation, and the absence of any evidence of complaints or 
treatment for tinnitus for years after service.  While the 
Board acknowledges that the Veteran is competent to provide 
evidence of his own experiences, the fact that he did not 
complain of tinnitus until more than 23 years after 
separation from service weighs heavily against the claim he 
now makes for compensation purposes that he has had 
experienced tinnitus ever since service.  

The Board further finds that the Veteran's current complaints 
of tinnitus are not etiologically related to service, 
including to the noise exposure in service.  In May 2009, the 
Veteran received a VA examination for tinnitus at which he 
reported non-constant, recurrent, periodic tinnitus that 
lasted for a few seconds.  After reviewing the case file, the 
VA examiner noted that there were no complaints of tinnitus 
during the previous examinations.  The examiner indicated 
that the Veteran's complaints of tinnitus and report of onset 
were vague and inconsistent.  Based on this evidence, 
history, and examination findings, the VA examiner opined 
that it was less likely than not that the Veteran's current 
complaints of tinnitus were the result of military noise 
exposure.  

No competent evidence of record causally relates his 
currently diagnosed bilateral tinnitus to active service.  
Specifically, no medical examiner or treating physician has 
established or suggested a medical nexus between the 
Veteran's diagnosis of bilateral tinnitus and active duty.  
The Veteran submitted a July 2009 private treatment note that 
indicated complaints of worsening tinnitus.  The Veteran 
reported that the tinnitus was intermittent for the last 20 
years.  This treatment note did not include an opinion about 
the etiology of the Veteran's tinnitus.  Furthermore, the 
Veteran reported that his symptoms began about 20 years ago, 
almost six years after his discharge from service.  

In a May 2009 report, a VA examiner opined that the Veteran's 
current bilateral tinnitus could not be related to his 
military service based on the inconsistent and vague report 
of symptoms and onset by the Veteran and the lack of 
supporting evidence of tinnitus for 23 years following 
discharge.  Additionally, the file does not contain any 
medical evidence that is inconsistent with this opinion.  

The Board acknowledges the Veteran's statements asserting a 
relationship between his currently-diagnosed bilateral 
tinnitus and active duty service.  The Veteran is competent 
to report symptoms of tinnitus at any time because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 
5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 
482 (1992).

The Board has considered whether presumptive service 
connection is warranted under 38 C.F.R. § 3.309(a).  To be 
entitled to the presumption, an organic disease of the 
nervous system must become manifest to a degree of 10 percent 
or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence of 
record fails to establish any clinical manifestations of 
bilateral tinnitus within the applicable time period due to 
organic disease of the nervous system, the criteria for 
presumptive service connection have not been satisfied.  

In conclusion, the evidence of record fails to establish that 
the Veteran's currently-diagnosed bilateral tinnitus was 
incurred in service.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt rule is not 
applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral tinnitus is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


